DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-15-2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-02-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-157084 A hereinafter Sugiura [cited in IDs filed 07-22-2019]. 
Regarding Claim 1, Sugiura teaches an all-solid-state battery (see figure 1) comprising a positive electrode; a negative electrode; and a solid electrolyte layer disposed between the positive electrode and the negative electrode, wherein the positive electrode comprises first solid electrolyte particles, the negative electrode comprises first solid electrolyte particles, and the solid electrolyte layer comprises first and second solid electrolyte particles [average particle diameter B µm and average particle diameter C µm] having ion conductivity and the solid electrolyte particle is sulfide-based (see description for Sugiura).  
Sugiura further teaches that the solid electrolyte particle A has the average particle diameter [1.5 to 5 µm] smaller than the average particle diameter of the solid electrolyte particle B [1 to 20 µm] (see description for Sugiura). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery wherein the solid electrolyte particle A has the average particle diameter smaller than the average particle diameter of the solid electrolyte particle B before the effective filing date of the claimed invention because such configuration can improve low ion conduction resistance and filling rate in the battery (see Abstract). 
Regarding Claim 2, Sugiura teaches that the solid electrolyte layer has a thickness of 1 µm to 15 µm, the thickness being smaller than a thickness of the positive electrode and a thickness of the negative electrode (see description for Sugiura). 
Regarding Claims 3-6, Sugiura teaches that the  solid electrolyte particle A has average particle diameter of 1.5 µm or less and the solid electrolyte particle B has average particle diameter of 1 µm or less (see description for Sugiura) 
Regarding Claim 7, Sugiura teaches the solid electrolyte layer as described above and expected to have a packing density of 99 vol % or more (see MPEP 2112.01). 
Regarding Claims 11-12, Sugiura teaches an all-solid-state battery comprising a positive electrode; a negative electrode; and a solid electrolyte layer disposed between the positive electrode and the negative electrode, wherein the positive electrode comprises first solid electrolyte particles, the negative electrode comprises first solid electrolyte particles, and the solid electrolyte layer comprises first and second solid electrolyte particles [average particle diameter B µm and average particle diameter C µm] having ion conductivity and the solid electrolyte particle is sulfide-based (see description for Sugiura).  
Sugiura further teaches that the solid electrolyte particle A has the average particle diameter [1.5 to 5 µm] smaller than the average particle diameter of the solid electrolyte particle B [1 to 20 µm] (see description for Sugiura). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery wherein the solid electrolyte particle A has the average particle diameter smaller than the average particle diameter of the solid electrolyte particle B before the effective filing date of the claimed invention because such configuration can improve low ion conduction resistance and filling rate in the battery (see Abstract). 
Regarding Claim 13, Sugiura teaches that the solid electrolyte layer has a thickness of 1 µm to 15 µm, the thickness being smaller than a thickness of the positive electrode and a thickness of the negative electrode (see description for Sugiura). 
Regarding Claims 14-15, Sugiura teaches that the  solid electrolyte particle A has average particle diameter of 1.5 µm or less and the solid electrolyte particle B has average particle diameter of 1 µm or less (see description for Sugiura). 
Regarding Claim 16-17, Sugiura teaches the solid electrolyte A includes first group of particles and second group of particles and the solid electrolyte layer as described above is expected to have a packing density of 99 vol % or more (see MPEP 2112.01). 
Regarding Claim 18, Sugiura teaches that the content of the binder is 0.1 parts by weight (see description for Sugiura). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729